Opinion by
White, P. J.
§ 192. Married woman; liability for debt. It is well settled that to render the separate property of the wife liable for a debt for necessaries, it must be alleged and proved that the debt was contracted by her or her authorized .agent, for necessaries for herself and children, which necessaries were reasonable and proper, and that it was necessary she should so make her separate estate liable. [Sorrell v. Clayton, 42 Tex. 188; Magee v. White, 23 Tex. 189; Eager v. Morris (Ct. App.), ante, p. 70.]
Reversed and remanded.